Citation Nr: 0921381	
Decision Date: 06/08/09    Archive Date: 06/16/09

DOCKET NO.  07-16 553	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

Jon Schulman, Associate Counsel




INTRODUCTION

The Veteran had active service from September 1972 until 
September 1974.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a December 2007 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Huntington, West Virginia.

The Board notes that the Veteran filed a claim for 
entitlement to service connection for hepatitis in June 1992.  
That claim was denied by the RO in November 1992.  The 
Veteran now claims entitlement to service connection for 
hepatitis C.  The Board interprets the prior denial to be for 
hepatitis A.  Because the Veteran's current claim specifies 
hepatitis C the Board interprets this as a new and separate 
claim.  Thus this issue currently before the Board is only 
that of entitlement to service connection for hepatitis C .


FINDING OF FACT

Hepatitis C was not manifest during service and is not 
related to the Veteran's active service


CONCLUSION OF LAW

Hepatitis C was not incurred in or aggravated by service. 38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
elements of a service-connection claim, including: (1) 
Veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See, Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

Here, the VCAA duty to notify was satisfied by way of letters 
sent to the Veteran in August and September 2006 that fully 
addressed all notice elements and were sent prior to the 
initial RO decision in this matter.  The letters provided 
information as to what evidence was required to substantiate 
the claim and of the division of responsibilities between VA 
and a claimant in developing an appeal.  Moreover, the 
letters both informed the Veteran of what type of information 
and evidence was needed to establish a disability rating and 
effective date.

Based on the foregoing, adequate notice was provided to the 
Veteran prior to the transfer and certification of his case 
to the Board and complied with the requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist the Veteran in the development 
of the claim.  To that end, VA must make reasonable efforts 
to assist the claimant in obtaining evidence necessary to 
substantiate the claim for the benefit sought, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim. 38 U.S.C.A. § 5103A; 38 C.F.R. § 
3.159 (2008). Service treatment records  and private medical 
records have been obtained.  Furthermore, the Veteran was 
afforded a VA examination on October 2006 in which the 
examiner was provided the c-file for review, took down the 
Veteran's history and reached a conclusion based on his 
examination.  The examination is found to be adequate.

Finally, the Board has also reviewed the medical records for 
references to additional treatment reports not of record, but 
has found nothing to suggest that there is any outstanding 
evidence with respect to the Veteran's claim.  

After consideration, the Board finds that the VA has 
satisfied its duties to notify and to assist the claimant in 
this case. No further assistance to the appellant with the 
development of evidence is required. 38 U.S.C.A. § 
5103A(a)(2); 38 C.F.R. § 3.159(d).

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See, Bernard v. Brown, 4 
Vet. App. 384 (1993).  The claims file contains the Veteran's 
service treatment records, as well as post-service reports of 
VA and private treatment and examination.  Moreover, the 
Veteran's statements in support of the claim are of record.  
The Board has carefully considered such statements and 
concludes that no available outstanding evidence has been 
identified.  The Board has also reviewed the medical records 
for references to additional treatment reports not of record, 
but has found nothing to suggest that there is any 
outstanding evidence with respect to the Veteran's claim.  

For the above reasons, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Analysis

The Veteran is claiming entitlement to service connection for 
hepatitis C.

Veterans are entitled to compensation from VA if they develop 
a disability "resulting from personal injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty." 38 U.S.C. §§ 1110 (wartime service), 1131 (peacetime 
service). To establish a right to compensation for a present 
disability, a Veteran must show: "(1) the existence of a 
present disability; (2) in-service incurrence or aggravation 
of a disease or injury; and (3) a causal relationship between 
the present disability and the disease or injury incurred or 
aggravated during service"-the so-called "nexus" 
requirement. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. 
Cir. 2004).  Holton v. Shinseki, __ F.3d __ (C.A. Fed. 2009) 
(March 5, 2009).  The absence of any one element will result 
in the denial of service connection. Coburn v. Nicholson, 19 
Vet. App. 427, 431 (2006).

In the present case, the Veteran contends to have been 
infected with hepatitis C during active service.  As an 
initial matter, the Board notes that the Veteran has not 
alleged that the claimed disability was incurred in combat.  
Therefore, the provisions of 38 U.S.C.A. § 1154(b) (West 
2002) are not for application.

In evaluating the claim, the Veteran's service treatment 
records have been reviewed.  Such records reflect a May 1973 
hospitalization for treatment of hepatitis, Australian 
antigen positive.  He was readmitted from June 1973 until 
July 1973.  He became asymptomatic in the hospital and was 
subsequently discharged.  The August 1974 separation 
examination noted that the abdomen and viscera were abnormal 
"hepatitis 1973."

Following separation from active service in September 1974, 
the Veteran claimed, in a letter of July 1979, to have 
experienced a relapse of the disease from April to July 1977.  
No medical evidence was submitted to confirm this relapse.  
In June 1992 blood tests confirmed the presence of anti-
hepatitis B core in the Veteran's system.  The Veteran was 
first diagnosed with hepatitis C in November 2001.  An 
October 2006 VA examination confirms the Veteran's present 
diagnosis for hepatitis C.

Having established a current diagnosis, the Board now 
addresses whether the current diagnosis is related to the 
Veteran's active service.  During a February 1992 VA 
evaluation, the Veteran endorsed a 34 year history of 
intravenous injection of heroin and a one year history of 
nasal cocaine use.  During an October 2006 VA examination, 
the Veteran confirmed a history of heroin and cocaine use but 
denied blood transfusions or other exposure to blood 
products.  The Board notes that during his in-service 
hospitalizing in May 1973, the Veteran endorsed exposure to 
needles based on his experience at the Medical Field Service 
School at Fort Sam, Houston but denied use of any drugs.

In regard to his history of intravenous drug use, the 
appellant has been an inconsistent historian.  At one point, 
the he reported an over 20 years history of intravenous drug 
use yet in 1992 he reported a 34 year history.  A 34 year 
history would place the onset as a preteen.  However he 
denied most risk factors during service.  We find that the 
Veteran has significantly modified the onset of intravenous 
drug use and offered statements which are incompatible.  
Regardless, if the Veteran's of hepatitis C is related to 
drug use, his claim for service connection would be precluded 
by law.  See 38 U.S.C.A. § 1110.

The evidence establishes, that there is no competent evidence 
of a nexus between the Veteran's hepatitis C and service.  In 
so finding the Board points to the October 2006 VA 
examination in which the examiner concluded, based on a 
review of the c-file and a examination of the Veteran, that 
the Veteran's hepatitis C was not caused by or related to his 
military service.  The examiner noted that although the 
Veteran was diagnosed with hepatitis A in service, his 
diagnoses of hepatitis B and C after service were more likely 
than not related to his drug use.

In considering the medical history as detailed above, the 
Board notes that the Veteran is competent to give evidence 
about what he experienced; for example, he is competent to 
discuss his current pain and other experienced symptoms. See 
Layno v. Brown, 6 Vet. App. 465 (1994).  Moreover, the U.S. 
Court of Appeals for the Federal Circuit (Federal Circuit) 
has held that in certain situations, lay evidence can even be 
sufficient with respect to establishing medical matters such 
as a diagnosis.  Specifically, in Jandreau v. Nicholson, 492 
F.3d 1372 (Fed. Cir. 2007), the Federal Circuit commented 
that competence to establish a diagnosis of a condition can 
exist when (1) a layperson is competent to identify the 
medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional.  Similarly, the U.S. Court of Appeals 
for Veterans Claims has held that when a condition may be 
diagnosed by its unique and readily identifiable features, 
the presence of the disorder is not a determination "medical 
in nature" and is capable of lay observation. Barr v. 
Nicholson, 21 Vet. App. 303 (2007).

In the present case, the etiology of the Veteran's hepatitis 
C is not found to be capable of lay observation and thus the 
Veteran's statements do not constitute competent evidence.  
While sincere in his belief that his current hepatitis C is 
related to active service, the Veteran has not been shown to 
possess the requisite training or credentials needed to 
render a competent opinion as to medical causation. As such, 
his lay opinions do not constitute competent medical evidence 
and lack probative value. See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).

The Board does not doubt that the appellant experienced 
hepatitis during service, that fact is confirmed in the 
service records.  However, when determining the type of 
hepatitis, such determinations are medically complex.  Here, 
in service testing was HAA positive.  Furthermore, the VA 
examiner considered the appellant's risk factors and 
determined that the most likely cause of the Veteran's 
current hepatitis was post-service exposure.  We find that 
the VA opinion is reasoned, consistent with the record and 
far more probative than the appellant's own opinion.  The 
preponderance of the evidence is affiant the claim and there 
is no doubt to be resolved.  Gilbert v. Derwinski, supra.


ORDER

Service connection for hepatitis C is denied.




____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


